      Case 4:19-cv-00788-BSM Document 14 Filed 11/04/20 Page 1 of 1




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF ARKANSAS
                           CENTRAL DIVISION

LARRY JOHNSON                                                               PLAINTIFF

v.                        CASE NO. 4:19-CV-00788-BSM

GEICO GENERAL INSURANCE COMPANY                                           DEFENDANT

                                        JUDGMENT

     Consistent with the order entered today, this case is dismissed with prejudice.

     IT IS SO ORDERED, this 4th day of November, 2020.



                                                 UNITED STATES DISTRICT JUDGE
